Title: From Alexander Hamilton to John Chaloner, [26 November 1788]
From: Hamilton, Alexander
To: Chaloner, John


[New York, November 26, 1788]
Sir
Hurry of business has prevented my complying with the desire of your letter of the 20th. Ulto respecting the arrangement you have entered into with Daniel Parker & Co. &c.  Inclosed I send you a power of su[b]stitution which I hope will arrive in time. ⟨With all⟩ the ⟨–⟩ circumstances considered what has been done is prudent so as it does not affect any collateral security which I presume has been attended to.
Yrs

A Hamilton
Nov. 26th.

